UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6744


MARQUEION HARRISON,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; DEPARTMENT OF CORRECTION, Division
of Prisons,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:10-cv-00043-GCM)


Submitted:   June 24, 2010                 Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marqueion Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marqueion      Harrison     seeks    to       appeal   the     district

court’s order dismissing without prejudice his complaint filed

pursuant to 42 U.S.C. § 1983 (2006), for failure to comply with

Rule 8 of the Federal Rules of Civil Procedure.                    This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and   certain    interlocutory       and   collateral      orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan   Corp.,    337   U.S.   541,    545-46     (1949).       The   order

Harrison    seeks   to    appeal   is    neither      a   final    order    nor   an

appealable interlocutory or collateral order.                  See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th

Cir. 1993).      Because Harrison could cure the defect identified

by the district court by filing an amended complaint, we dismiss

the appeal for lack of jurisdiction.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         DISMISSED




                                        2